IN THE SUPREME COURT OF IOWA
                             No. 66 / 04-1114

                            Filed July 14, 2006

ROBERT JAMES GRANT,

      Appellant,

vs.

IOWA DEPARTMENT OF HUMAN SERVICES,

      Appellee.

________________________________________________________________________
      Appeal from the Iowa District Court for Clinton County, Mark J.

Smith, Judge.



      Appeal from district court judgment affirming dismissal of

administrative     agency   appeal    on   grounds       of    issue   preclusion.

REVERSED AND REMANDED.



      Natalie     Hope   Cronk   of    Johnston      &        Nathanson,   P.L.C.,

Cedar Rapids, for appellant.


      Thomas J. Miller, Attorney General, and Tabitha Gardner,

Assistant Attorney General, for appellee.
                                      2

CADY, Justice.

      This appeal is from a district court’s ruling on a petition for judicial

review of an administrative agency decision.        The Iowa Department of

Human Services dismissed an application to correct a child abuse report

on grounds of issue preclusion. The district court affirmed. Upon our

review, we reverse the district court judgment and remand for further

proceedings.

      I.    Background Facts and Proceedings

      Robert Grant and Linda Jensen had a tumultuous, rollercoaster

relationship. They were married in 1991, followed by periodic episodes of

discontent and reconciliation. In November 2000, Robert filed for divorce

for the second time, and a custody battle ensued over their two sons,

Robert Jr. and Samuel.      Robert Jr., known as Bo, was born in 1995.

Samuel, known as Sam, was born in 1997.             He has Down syndrome.

The dissolution trial was eventually scheduled for July 2002.

      In August 2001, during the pendency of the dissolution, Linda filed

a petition for relief from domestic abuse in district court.      Linda and

Robert entered into a consent agreement resulting in a protective order

entered by the district court that granted Linda temporary custody of Bo

and Sam, with visitation on alternating weekends to Robert.               The

visitation exchange was set up to take place at a police station, and

Robert exercised his visitation at a local motel.
      Following a weekend visit in October 2001, Bo reported that Robert

became angry after Bo and Sam started to argue. Robert responded by

grabbing Bo by the shoulder and throwing a toy truck that struck Sam

on the head. Bo also reported that Robert kicked him in the groin after

he objected to his father’s behavior.      The incident was subsequently
                                             3

reported to the state Department of Human Services (DHS). The DHS

promptly conducted a comprehensive investigation and assessment.

       The DHS filed a founded assessment report on November 8, 2001.

The child protection worker who conducted the investigation prepared

the report that determined the incident met the definition of child abuse

based on Robert’s failure to provide proper supervision of children under

his care. 1 The report indicated Robert denied the incident occurred, and

       1Iowa   Code section 232.68(2)(d) defines “child abuse,” in part, to include

       [t]he failure on the part of a person responsible for the care of a child to
       provide for the adequate food, shelter, clothing or other care necessary
       for the child’s health and welfare when financially able to do so or when
       offered financial or other reasonable means to do so.

Iowa Code § 232.68(2)(d) (2001); see also Iowa Admin. Code r. 441—175.21 (“ ‘Denial of
critical care’ is the failure on the part of a person responsible for the care of a child to
provide for the adequate food, shelter, clothing or other care necessary for the children’s
health and welfare when financially able to do so, or when offered financial or other
reasonable means to do so and shall mean any of the following: (1) Failure to provide
adequate food and nutrition to the extent that there is danger of the child suffering
injury or death. (2) Failure to provide adequate shelter to the extent that there is danger
of the child suffering injury or death. (3) Failure to provide adequate clothing to the
extent that there is danger of the child suffering injury or death. (4) Failure to provide
adequate health care to the extent that there is danger of the child suffering injury or
death. A parent or guardian legitimately practicing religious beliefs who does not
provide specified medical treatment for a child for that reason alone shall not be
considered abusing the child and shall not be placed on the child abuse registry.
However, a court may order that medical service be provided where the child’s health
requires it. (5) Failure to provide the mental health care necessary to adequately treat
an observable and substantial impairment in the child’s ability to function. (6) Gross
failure to meet the emotional needs of the child necessary for normal development. (7)
Failure to provide for the proper supervision of the child to the extent that there is
danger of the child suffering injury or death, and which a reasonable and prudent
person would exercise under similar facts and circumstances. (8) Failure to respond to
the infant’s life–threatening conditions (also known as withholding medically indicated
treatment) by providing treatment (including appropriate nutrition, hydration and
medication) which in the treating physician’s reasonable medical judgment will be most
likely to be effective in ameliorating or correcting all conditions, except that the term
does not include the failure to provide treatment (other than appropriate nutrition,
hydration, or medication) to an infant when, in the treating physician’s reasonable
medical judgment any of the following circumstances apply: the infant is chronically
and irreversibly comatose; the provision of the treatment would merely prolong dying,
not be effective in ameliorating or correcting all of the infant’s life–threatening
conditions, or otherwise be futile in terms of the survival of the infant; the provision of
                                           4

further stated that Robert believed Bo fabricated the event due to

improper influences from Linda and a male friend. The child protection

worker found Bo to be credible based on a variety of factors, and

concluded Robert failed to properly supervise the two boys by “a

preponderance of evidence.” The report also concluded the incident was

not minor, and that Robert was the alleged perpetrator in a prior founded

child abuse report in November 2000.                The prior report involved an

assault incident between Robert and a stepchild.                  Consequently, the

current report was placed in the state child abuse central registry.

       Based on the event that occasioned the child abuse report, Linda

filed an application in the domestic abuse proceeding to modify the terms

of the visitation so as to limit Robert to supervised visits with Bo and

Sam.    The application for modification was set for hearing before the

district court, and both Linda and Robert were represented by counsel.

       The district court modified the visitation provided under the

protective order by written order on December 7, 2001.                   It found the

incident reported by Bo “took place” and that Robert “demonstrated

inappropriate anger” that endangered the children. The court found Bo’s

report was consistent, detailed, and credible. To the contrary, the court

found Robert’s denial was “implausibl[e]” and “hollow.”



________________________
the treatment would be virtually futile in terms of the survival of the infant and the
treatment itself under the circumstances would be inhumane.”); id. (“ ‘Proper
supervision’ means that supervision which a reasonable and prudent person would
exercise under similar facts and circumstances, but in no event shall the person place a
child in a situation that may endanger the child’s life or health, or cruelly or unduly
confine the child. Dangerous operation of a motor vehicle is a failure to provide proper
supervision when the person responsible for the care of a child is driving recklessly, or
driving while intoxicated with the child in the motor vehicle. The failure to restrain a
child in a motor vehicle does not, by itself, constitute a cause to assess a child abuse
report.”).
                                    5

      On March 5, 2002, Robert filed a written statement with the DHS

claiming the report and assessment were erroneous. He requested that it

be corrected.     Robert claimed the report should be changed from

“founded” to “not confirmed” and be removed from the central registry for

four reasons:       (1) Bo fabricated the incident due to manipulative

influences by Linda; (2) there was insufficient evidence of a physical

injury to Bo or Sam; (3) Robert does not fit the profile of a child abuser;

and (4) employees at the motel where the visitation took place reported

Robert was an attentive father to the boys. Additionally, Robert asserted

that he submitted to a polygraph examination that revealed he truthfully

answered questions about the alleged incident.

      The DHS denied the correction request, and Robert sought review

through the state inspection and appeals procedure. The DHS asserted

Robert was precluded from seeking to change the conclusion in the

report from “founded” to “not confirmed” because the district court

decision previously determined the incident occurred as reported by Bo.

The DHS sought to dismiss the request.

      An administrative law judge issued a proposed ruling dismissing

the request.      The director of the Department of Human Services

subsequently adopted the ruling as a final decision.
      Robert then sought judicial review of the DHS decision from the

district court.   The district court affirmed the agency action based on

issue preclusion.

      Robert appealed, and raised three grounds of error.        First, he

claimed the doctrine of issue preclusion did not apply because there was

no identity of issues between the modification-of-visitation proceeding in

district court and the request to correct the abuse report before the
                                       6

administrative agency.        Second, he claimed issue preclusion did not

apply because a statute gave him the right to an evidentiary hearing on

his request to correct the abuse report.         Finally, he claimed issue

preclusion did not apply under an exception to the rule, based on the

legislature’s specific allocation of jurisdiction to the DHS to correct child

abuse assessments.

       II.    Standard of Review

       Chapter 17A governs our review. We may only interfere with the

agency’s “decision if it is erroneous under one of the grounds

enumerated in the statute, and a party’s substantial rights have been

prejudiced.” Meyer v. IBP, Inc., 710 N.W.2d 213, 218 (Iowa 2006) (citing

Iowa Code § 17A.19(10)). We are bound by the agency’s findings of fact

“if supported by substantial evidence in the record as a whole.”          Id.

(citing Excel Corp. v. Smithart, 654 N.W.2d 891, 896 (Iowa 2002); Iowa

Code § 17A.19(10)(f)).        “[T]he question on appeal is not whether the

evidence supports a different finding than the finding made by the

commissioner, but whether the evidence ‘supports the findings actually

made.’ ”     Id. (quoting St. Luke’s Hosp. v. Gray, 604 N.W.2d 646, 649

(Iowa 2000)).        In contrast, we are not bound by the agency’s

interpretation of the law and “may substitute our interpretation for the

agency’s.” Id. (citing Clark v. Vicorp Rests., Inc., 696 N.W.2d 596, 604

(Iowa 2005)). Finally, while “[w]e allocate some degree of discretion” to

the agency in its application of the law to the facts, we may reverse if the

agency’s application of the law to the facts was affected by “irrational

reasoning; failure to consider relevant facts; or irrational, illogical, or

wholly unjustifiable application of law to the facts.” Id. (citing Iowa Code

§ 17A.19(10)(c), (i), (j), (m)).
                                      7

       Whether the elements of issue preclusion are satisfied is a question

of law. See Comes v. Microsoft Corp., 709 N.W.2d 114, 117 (Iowa 2006)

(reviewing decision as to applicability of doctrine of issue preclusion for

correction of errors at law); Mrozek v. Intra Fin. Corp., 699 N.W.2d 54, 61

(Wis. 2005) (“Whether issue preclusion is a potential limit on litigation in

an individual case is a question of law . . . .”); accord Bartlett v. Dep’t of

Revenue ex rel. Bartlett, 125 P.3d 328, 330 (Alaska 2005); Smith v.

U.S.R.V. Props., LC, 118 P.3d 127, 130 (Idaho 2005); Simpson v. Chi.

Pneumatic Tool Co., 693 N.W.2d 612, 616 (N.D. 2005). Therefore, we are

not bound by the agency’s decision on this issue, and may substitute our

own interpretation of the law for the agency’s.             See Iowa Code

§ 17A.19(10)(c) (stating a reviewing court may reverse agency action if it

is “[b]ased upon an erroneous interpretation of a provision of law whose

interpretation has not clearly been vested by a provision of law in the

discretion of the agency”).

       III.   Issue Preclusion

       Issue preclusion, or collateral estoppel, “prevents parties from

relitigating issues previously resolved in prior litigation if certain

prerequisites are established.” Comes, 709 N.W.2d at 117 (citing Hunter

v. City of Des Moines, 300 N.W.2d 121, 123 (Iowa 1981)).            We have

identified four elements that must be satisfied in order for the prior

determination to have preclusive effect in a subsequent proceeding. They

are:

       “(1) the issue concluded must be identical; (2) the issue must
       have been raised and litigated in the prior action; (3) the
       issue must have been material and relevant to the
       disposition of the prior action; and (4) the determination
       made of the issue in the prior action must have been
       necessary and essential to the resulting judgment.”
                                         8

Id. at 118 (quoting Hunter, 300 N.W.2d at 123); see also Restatement

(Second) of Judgments § 27, at 250 (1982) (“When an issue of fact or law

is actually litigated and determined by a valid and final judgment, and

the determination is essential to the judgment, the determination is

conclusive in a subsequent action between the parties, whether on the

same or a different claim.”); id. § 29, at 291 (“A party precluded from

relitigating an issue with an opposing party, in accordance with §§ 27

and 28, is also precluded from doing so with another person unless the

fact that he lacked full and fair opportunity to litigate the issue in the

first action or other circumstances justify affording him an opportunity

to relitigate the issue.”).

      In considering the application of the doctrine, it is important to

observe that it applies to both legal and factual issues. We have said

“where a particular issue or fact is litigated and decided, the judgment

estops both parties from later litigating the same issue.               The entire

premise of issue preclusion is that once an issue has been resolved,

there is no further fact-finding function to be performed.” Colvin v. Story

County Bd. of Review, 653 N.W.2d 345, 348-49 (Iowa 2002) (citations

omitted); see Restatement (Second) of Judgments § 27 cmt. c (“An issue

on which relitigation is foreclosed may be one of evidentiary fact, of

‘ultimate fact’ (i.e., the application of law to fact), or of law.”).
      While a request to correct data and findings in an abuse report can

present a variety of legal and factual issues that may prevent a party

from satisfying the first element of issue preclusion, in this case, Robert

only sought to challenge the finding by the DHS that the incident

occurred as described by Bo. Thus, the issue raised by Robert in the

proceeding to correct the assessment was factual in nature, and dealt
                                            9

with credibility—did the incident occur as described by Bo?                   Although

the modification of the visitation proceeding presented different legal

issues, the same predicate factual issue raised by the request to correct

the child abuse assessment was presented—did the incident occur as

described by Bo? Accordingly, the identity of the factual issues supports

application of the doctrine of issue preclusion under the circumstances

of this case, as long as the other elements are met. 2

         Notwithstanding, as with most principles of law, the doctrine of

issue preclusion is not without exceptions. See Restatement (Second) of

Judgments § 28, at 273-74 (“Exceptions to the General Rule of Issue

Preclusion”). Even when all elements of the doctrine are satisfied, there

are circumstances when it will not be applied to prevent relitigation of an

issue.

         We have recognized an exception to the doctrine when the

allocation of jurisdiction between two courts or adjudicative bodies

justifies a new determination of the issue by the body given jurisdiction

over an action. Heidemann v. Sweitzer, 375 N.W.2d 665, 667-68 (Iowa

1985). This exception has been fully stated in Restatement (Second) of

Judgments section 28(3):

                Although an issue is actually litigated and determined
         by a valid and final judgment, and the determination is
         essential to the judgment, relitigation of the issue in a
         subsequent action between the parties is not precluded in
         the following circumstances:

                ....

         2Theother three elements—that the issue was raised and litigated, material and
relevant, and necessary and essential—are not challenged by Robert on appeal.
Therefore, we do not address them and assume without deciding they are met. See
ALCOA v. Musal, 622 N.W.2d 476, 479-80 (Iowa 2001) (“It is a well-established rule of
appellate procedure that ‘[t]he scope of appellate review is defined by the issues raised
by the parties’ briefs.’ Issues not raised in the appellate briefs cannot be considered by
the reviewing court.” (Citations omitted.)).
                                   10
             (3) A new determination of the issue is warranted by
      differences in the quality or extensiveness of the procedures
      followed in the two courts or by factors relating to the
      allocation of jurisdiction between them . . . .”

Restatement (Second) of Judgments § 28(3), at 273.

      A comment to the Restatement rule explains that the exception

applies to situations in which issue preclusion is “asserted in an action

over which the court rendering the prior judgment would not have had

subject matter jurisdiction.” Id. cmt. d, at 279. The comment further

explains that the exception does not apply to every incident when a court

in the first action does not have subject matter jurisdiction over the

second action, but only when there are special reasons to exclude

application of the issue preclusion doctrine.    See id. (“In many such

cases, there is no reason why preclusion should not apply; the

procedures followed in the two courts are comparable in quality and

extensiveness, and the first court was fully competent to render a

determination of the issue on which preclusion is sought. In other cases,

however, there may be compelling reasons why preclusion should not

apply.”).   One such reason is when “the legislative allocation of

jurisdiction . . . may have been designed to insure that when an action is

brought to determine a particular issue directly, it may only be

maintained in a court having special competence to deal with it.”      Id.

The comment states:

      In such instances, after a court has incident[al]ly determined
      an issue that it lacks jurisdiction to determine directly, the
      determination should not be binding when a second action is
      brought in a court having such jurisdiction. The question in
      each case should be resolved in the light of the nature of
      litigation in the courts involved and the legislative purposes
      in allocating jurisdiction among the courts of the state.

Id.
                                       11

      The situation presented in this case is the subject of this exception.

Although the district court lacked jurisdiction to hear and decide initial

requests to correct child abuse reports, it decided an issue of fact in the

course of exercising its jurisdiction in a parallel court proceeding that was

subsequently presented to an administrative agency in the course of

exercising its jurisdiction to hear and decide requests to correct child

abuse reports.

      We adopted and applied this exception in Heidemann v. Sweitzer,

where a finding by a district court in a suppression hearing in a criminal

case that an arresting officer failed to comply with the implied consent

procedures was asserted to preclude relitigation of the same factual issue

by a hearing officer in a Department of Transportation (DOT) hearing to

revoke a driver’s license for refusal to submit to a chemical test under the

implied consent law. Heidemann, 375 N.W.2d at 666-67. We found that

the legislature specifically vested the DOT with jurisdiction to revoke a

driver’s license for refusal to submit to testing pursuant to the implied

consent procedure by enacting chapter 321B, and that this grant of

specific jurisdiction was a recognition “that the department has special

competency to resolve the relatively narrow issues which arise in such

license   revocation   proceedings.”        Id.   at   668.         We   found   the

decisionmaking authority given to the DOT by the legislature would be

undercut by applying the doctrine of issue preclusion based on a parallel

criminal proceeding that happened to rule on a factual issue concerning a

law enforcement officer’s compliance with the statutory procedure for

requesting a driver to submit to a chemical test.             Id.   Thus, we must

decide if the legislature similarly designed the child abuse statute to

enable the DHS to decide issues presented in an action to correct a child
                                   12

abuse assessment even though they may have previously been decided in

a parallel court proceeding.

      Our legislature enacted the child abuse statute after it recognized

“[c]hildren in this state are in urgent need of protection from abuse.”

Iowa Code § 232.67. In order “to provide the greatest possible protection

to victims or potential victims of abuse,” the legislature established a

comprehensive system of child abuse reporting, assessment, and

rehabilitation. Id. The legislature also placed the DHS at the forefront of

this protective net, and assigned it myriad critical responsibilities and

duties to perform.   See generally id. chs. 232, 235A.     One such duty

involves the receipt and assessment of child abuse reports, as well as the

maintenance of a central registry of founded child abuse assessments.

See id. § 232.71B(1)(a) (“If the department determines a report constitutes

a child abuse allegation, the department shall promptly commence an

appropriate assessment within twenty-four hours of receiving the

report.”); id. § 235A.14(1) (“There is created within the state department

of human services a central registry for child abuse information.”); id.

§ 232.71D(3) (stating founded child abuse reports shall be placed on the

central registry). The primary purpose of the assessment by the DHS is

to protect the child named in the report, and a secondary purpose is to

provide services. Id. § 232.71B(1)(b). The purpose of a central registry of

founded child abuse reports is to help increase the ability of the State to

confront the problem of child abuse and help identify victims or potential

victims of abuse through a “single, statewide source of child abuse data.”

Id. § 235A.12.

      Under this statutory scheme, the DHS promptly conducts an

assessment of every report alleging child abuse. Id. § 232.71B(1)(a). The
                                       13

assessment involves a comprehensive investigation and evaluation by a

child protection worker, followed by a written assessment report.          Id.

§ 232.71B(4) (assessment process); id. § 232.71B(11) (assessment report).

The assessment process has numerous statutory requirements and

components, and can involve the input of a multidisciplinary team, as

well as others. Id. § 232.71B(4)-(10). An assessment of founded child

abuse means the name of the child, the alleged perpetrator, and the

pertinent assessment data, are placed on the central registry.             Id.

§ 232.71D(3).

         The comprehensive nature of the assessment process reveals the

importance of accurate assessments.             The existence of a central

depository of the assessments to be used by various persons and

agencies to combat child abuse also gives rise to separate legislative

concerns for the safeguarding of the rights of others and the need for a

fair and efficient assessment and registry system.         See id. § 235A.12

(“[V]igorous protection of rights of individual privacy is an indispensable

element of a fair and effective system of collecting, maintaining and

disseminating child abuse information.”).        To this end, the legislature

provided for a means for those who are the subject of a child abuse report

to examine and request the correction of data or findings of an

assessment claimed to be erroneous. Id. § 235A.19. If a timely request is

filed,

         [t]he department shall provide the subject with an
         opportunity for an evidentiary hearing pursuant to chapter
         17A to correct the data or the findings, unless the
         department corrects the data or findings as requested. The
         department may defer the hearing until the conclusion of a
         pending juvenile or district court case relating to the data or
         findings.

Id. § 235A.19(2)(b).
                                    14

      Considering the statutory scheme and important goals sought to

be addressed, we think our legislature would not have given the DHS the

responsibility to assess child abuse reports and maintain a central

registry of the assessments without recognizing that the DHS possesses a

special competency to carry out these duties consistent with the

legislative goals. See Restatement (Second) of Judgments § 28 cmt. d, at

279 (stating that issue preclusion should not prevent relitigating an issue

within the special competency of the decisionmaker in the second

action).   Likewise, the legislature would not have given the DHS the

important duty to determine and correct errors in assessments without

recognizing the existence of a special competency to perform this

responsibility.    Thus, it is evident that our legislature designed the

correction process so that issues relating to the correction of erroneous

matters in assessment reports would be decided by the DHS.              Cf.

Heidemann, 375 N.W.2d at 668 (“The legislature by enacting chapter

321B has specifically vested the department with jurisdiction to revoke a

driver’s license for refusal to submit to chemical testing under Iowa’s

implied consent statute, thereby recognizing that the department has

special competency to resolve the relatively narrow issues which arise in

such license revocation proceedings.     The department’s administrative

decision-making authority should not be undercut by the fortuitous

circumstance that a parallel criminal proceeding may result in an

evidentiary   ruling   concerning   compliance    with   implied   consent

requirements.”).

      Moreover, the nature of the statutory proceeding to correct an

erroneous assessment reveals that the DHS should not be deprived of the

ability to decide issues presented in the course of a correction hearing
                                     15

that it might otherwise be precluded from deciding under a judicial

doctrine because the issue happens to have been decided in a previous

proceeding before another adjudicative body.           The purpose of the

legislative grant of jurisdiction to the DHS under section 235A.19(2)(b) to

hear claims to correct data in an assessment is to correct error. Yet, the

judicial doctrine of issue preclusion was not created and is not used to

preclude relitigation of an issue because the decision was correct.

Instead, it has an entirely different focus. It precludes relitigation of an

issue not because it was correctly decided, but rather to protect litigants

from the vexation of relitigating issues and to promote judicial economy

by preventing unnecessary litigation of issues previously decided. State

ex rel Casas v. Fellmer, 521 N.W.2d 738, 740-41 (Iowa 1994); see Robert

C. Casad & Kevin M. Clermont, Res Judicata: A Handbook on Its Theory,

Doctrine, and Practice 113 (2001) (“The doctrine of issue preclusion rests

on the premise that one court should be as capable as any other to

resolve issues in dispute. Once a judgment resolves the issues after the

adversary system of adjudication has run its full and fair course, the

issues should not again be open to dispute by the same parties in any

court. Issue preclusion not only accords with the dictates of fairness but

also serves the interests of economy of judicial effort, fosters the certainty

and stability of repose, and tends to prevent the anomalous situation, so

damaging to public faith in the judicial system, of two authoritative but

conflicting answers being given to the very same question.”); Allan D.

Vestal, Res Judicata/Preclusion 8-12 (1969) (listing as purposes of issue

preclusion, finality, prevention of harassment, efficient use of the courts,

and prestige of the courts/consistency). The doctrine of issue preclusion

applies even if the prior decision was wrong. See Gail v. W. Convenience
                                      16

Stores,   434 N.W.2d 862,     863 (Iowa    1989)   (“The   res   judicata

consequences of a final, unappealed judgment on the merits are not

altered by the fact the judgment may have been wrong or rested on a

legal principle subsequently overruled in another case.” (citing Federated

Dep’t Stores v. Moitie, 452 U.S. 394, 398, 101 S. Ct. 2424, 2428, 69
L. Ed. 2d 103, 108-09 (1981))). Thus, the statutory correction procedure

established by the legislature serves the goal of ensuring that the

assessment data is correct, and this statutory goal is inconsistent with

the doctrine of issue preclusion.          The important public interest in

maintaining correct records demands that the application of the doctrine

of issue preclusion not be used to prevent the DHS from correcting

assessment reports.

      This conclusion is further supported by the language of the statute

that permits the DHS to “defer the hearing” to correct an assessment

“until the conclusion of the pending juvenile or district court case relating

to the data or findings.”        Iowa Code § 235A.19(2)(a).      Clearly, the

legislature understood that courts could be litigating issues of child

abuse covered in a DHS assessment during the same time the DHS may

be asked to correct an error in the assessment, and it permitted the DHS

to “defer the hearing” on the correction request until a decision in the

court action. Yet, this discretion to defer the correction hearing does not

mean the agency must defer the correction decision to the courts. We

have previously recognized in Heidemann that an agency with special

competency and jurisdiction to decide particular matters should give

weight to prior court decisions on the same issues presented before the

agency, but the agency must ultimately decide the issue based on the

power granted by the legislature.      See Heidemann, 375 N.W.2d at 668
                                    17

(“ ‘Perhaps some weight should be given to the decision handed down by

the court, but certainly the agency has the right to exercise the power

given to it by the legislature.’ ” (quoting Allan D. Vestal, Preclusion/Res

Judicata Variables: Adjudicating Bodies, 54 Geo. L.J. 857, 886-87

(1966))). The court decision can be an aid to assist the agency in its goal

to maintain accurate records, and we think our legislature had this

concept in mind when it authorized the DHS to delay a hearing on a

correction request until the conclusion of a parallel court proceeding.

      In the end, the legislative policies and goals are best served by

allowing the DHS to correct its own assessment of a child abuse report

free from the doctrine of issue preclusion. The DHS should consider all

timely claims of error by those who are the subject of a child abuse report

and decide all issues presented by a correction request. Consequently,

we reverse the decision of the district court and remand the case to the

DHS for a hearing on the request to correct the assessment.

      REVERSED AND REMANDED.